     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 1 of 50   1
     J1APLOPC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    MARIAH LOPEZ,

4                      Plaintiff,

5                 v.                               17 CV 03014 (VEC)(OTW)

6    PROJECT RENEWAL, ET AL.,

7                      Defendants.

8    ------------------------------x
                                                   New York, N.Y.
9                                                  January 10, 2019
                                                   10:09 a.m.
10
     Before:
11
                            HON. WANG: ONA T. WANG,
12
                                                   Magistrate Judge
13
                                    APPEARANCES
14
     MARIAH LOPEZ, PRO SE
15

16   JACKSON LEWIS PC
          Attorneys for Defendant Project Renewal
17   BY: RICHARD IAN GREENBERG

18   NEW YORK CITY LAW DEPARTMENT
          Attorneys for Defendant The City of New York
19   BY: THOMAS B. ROBERTS

20   CLIFTON BUDD & DeMARIA, LLP
          Attorneys for Defendant QPS Security, Inc.
21   BY: STEPHEN PAUL PISCHL

22   WILLKIE FARR & GALLAGHER, LLP
          Attorneys for Defendants WIN, Inc. and Christine Quinn
23   BY: JILL GRANT
          CASIE ORELLAMA
24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 2 of 50   2
     J1APLOPC

1               (In open court)

2               (Case called)

3               MS. LOPEZ:    Good morning.   Mariah Lopez, pro se

4    plaintiff.

5               MR. ROBERTS:    Thomas Roberts, Assistant Corporation

6    Counsel for the municipal defendants.

7               MR. GREENBERG:    Richard Greenberg, Jackson Lewis PC

8    for Project Renewal.

9               MR. PISCHL:    Stephen Pischl, Clifton Budd and DeMaria

10   for defendant Quality Protective Services Security.

11              MS. GRANT:    I'm Jill Grant and this is Casie Orellama

12   from Willkie Farr and Gallagher representing WIN and Christine

13   Quinn.

14              THE COURT:    All right.   Please be seated.    Good

15   morning.

16              MS. LOPEZ:    Good morning, your Honor.

17              THE COURT:    Okay.   You know what, I always forget to

18   do this, but I'm going to do this now.        At the end of the

19   proceeding, I always tell the parties to order the transcript

20   and share the costs.      In this case, I'm going to tell the

21   defendants, who have appeared to order the transcript, to share

22   the cost and provide a copy to Ms. Lopez after.         Okay?

23              We are here for a status conference.       I guess a few

24   things have happened.      Ms. Lopez, we are awaiting for Judge

25   Caproni to rule on the report and recommendation that I issued


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 3 of 50   3
     J1APLOPC

1    shortly after your motion for TRO before the holidays.          So

2    that's not before me.     However, I believe that the objections

3    date had passed.     So if you intend to object, you should reach

4    out to Judge Caproni's chambers, I mean via the pro se office,

5    but, you know, if you need an extension, reach out as soon as

6    possible.    Okay?

7               All right.   Let's see.    I guess we need to -- and I

8    would like to just hear from the defendants procedurally where

9    we are.    I guess, from anybody who's representing the WIN and

10   Christine Quinn defendants, I understand there's a motion to

11   dismiss pending; is that right?       Can you give me the status on

12   that?

13              MS. GRANT:   Yes, your Honor.     We moved to dismiss on

14   behalf of WIN and Christine Quinn.       October 5th, I think, was

15   the date of our motion.      Ms. Lopez did not file opposition

16   papers and, therefore, the motion is just pending before Judge

17   Caproni.

18              THE COURT:   Okay.   Ms. Lopez, and you don't need to

19   stand up if it's more comfortable.       I understand if you're

20   sitting in the back row it's hard to be heard.

21              MS. LOPEZ:   Does that apply to me as well, your Honor.

22              THE COURT:   Sure.   You can stay seated.     You can stand

23   up, whatever you like.     Whatever makes you comfortable.

24              MS. LOPEZ:   So I'd like to just address my motion for

25   TRO, if I may, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 4 of 50   4
     J1APLOPC

1              THE COURT:    Okay.   Just before you start, though,

2    recognize that it's out of my hands.       It's out of this.

3              MS. LOPEZ:    That's understandable.     So I'm pretty --

4    my question is directed at U.S. magistrate, but also just for

5    procedural clarity.     I'm pretty certain that because I alleged

6    issues of fact within the motion, that I'm entitled to a

7    hearing of some type to argue orally my motion.         I'm also

8    pretty sure, from my lose glancing at Judge Caproni's

9    instructions, that most serious matters -- I consider a request

10   for a TRO pretty serious -- go in front of her.         That's why the

11   motion is pending in front of her.

12             I don't believe it would be fair or adequate for this

13   Court to decide the motion without hearing facts first.          So I'm

14   sure it would please Judge Caproni, as well as the pro se

15   office, to try to streamline what would be the next few days of

16   me running in and out of court, trying to figure what I would

17   have to do to either trigger a hearing or to file an appeal

18   with the Second Circuit for the denial of a hearing, at least I

19   would get a writ of mandamus.

20             So I think it would be unfair, I'm going to say again,

21   for either the magistrate or Judge Caproni to rule on the

22   motion without giving plaintiff, especially a pro se plaintiff,

23   who is alleging in the motion some change in circumstance

24   substantially, to not be afforded a motion to prove or

25   disapprove any of the elements or facts asserted in the motion.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 5 of 50    5
     J1APLOPC

1    And I -- sure.    I was going to respond to Ms. Quinn.

2              THE COURT:    And, you know, understand, too, a report

3    and recommendation is just that.       So I have not ruled on the

4    motion at all.    That's just my recommendation.       Judge Caproni

5    may accept it.    She may not accept it.      But if you want the

6    ruling from Judge Caproni on whether you get oral argument,

7    whether you get a hearing, whether you want her to adopt the

8    recommendation or not, that is -- the procedural basis to do

9    that is by filing an objection before Judge Caproni.

10             Now, the time for that has passed.       You had two weeks.

11   So, you know, so that procedural process is out of here now,

12   and you really should reach out to Judge Caproni, again via the

13   pro se office and via your next filing, how you want to address

14   that.

15             MS. LOPEZ:    So the only reason the TRO was necessary

16   is because this Court is still mulling over a motion for

17   preliminary injunctive relief that was removed from the State

18   Court.

19             So before I address Ms. Quinn's counsel, any issues

20   she brought up in the status conference, I do want to state, as

21   a homeless person that is disabled, that I find it wholly

22   unacceptable for this Court to take the amount of time it has

23   taken to decide the motion.      Being given the opportunity to

24   have all these months being desperate and homeless, it occurred

25   to me that your Honor or Judge Caproni isn't potentially


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 6 of 50    6
     J1APLOPC

1    viewing the issue of having a home the same way it views other

2    civil matters involving poor or indigent pro se litigants.

3              So I would like to put on the record, and to address

4    this Court, that I believe that this Court should view the

5    deprivation of basic human fundamental rights, such as housing,

6    akin to the deprivation of freedom.       So this Court, which

7    normally has a snail's pace in deciding the very complex issues

8    in front of it, knows when issues of incarceration or

9    potentially the health of an unconscious person is at stake, if

10   no one is going to move quick for those issues, I'd like to, as

11   a pro se individual that is disabled, that has been dependent

12   on the government and the courts court my entire life for

13   either sustenance or relief, I'd like to scold this Court for

14   even taking the amount of time it has taken to decide that

15   motion.   That motion was made in the utter desperation of

16   street homelessness.

17             I'm going to get to Ms. Quinn.       In this instance,

18   there was some stuff -- since your Honor brought it up -- I'd

19   like to put on the record, since I'll be running around in this

20   furlough or this government shutdown in the next couple of

21   days, having to navigate the Second Circuit.         Mr. Roberts has

22   made statements to other attorneys that my appearance, my

23   physical appearance, doesn't make it look like I'm in such a

24   desperate situation.     He said to an attorney, Susan Russell,

25   when contacted recently, well, she appears to look okay.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 7 of 50   7
     J1APLOPC

1              So getting back to my original principle and me

2    potentially filing a writ of mandamus with the Second Circuit

3    Court of Appeals simply regarding the lack of a decision on the

4    preliminary injunction, I think when this Court fails indigent

5    people, homeless people, people that are unconscious, that have

6    other people making decisions medically or otherwise for them,

7    it does a disservice to the overall justice system.

8              And I think that this Court should, for the precedent

9    of it, consider someone being homeless an absolute emergency,

10   and if there's anything about my appearance, your Honor, that

11   suggests that I am not as desperate as a homeless person that

12   may come in here with holes in their clothes or looking

13   haphazard, I think that is a matter of prejudice that doesn't

14   take into account that the assertions that I've made from the

15   very beginning is that I've learned to do sex work to survive,

16   and a part of doing sex work to survive is maintaining your

17   appearance.

18             Now, addressing Ms. Quinn, or excuse me, her counsel,

19   WIN's counsel, and the time that has a elapsed without me

20   making any objection to their motion, I want to say on the

21   record, even if this Court doesn't accept my opposition, that

22   from reading Ms. Quinn's counsel's papers, their argument

23   really doesn't make any sense because I make the minimal legal

24   allegations against Ms. Quinn and WIN West to support

25   litigation.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 8 of 50     8
     J1APLOPC

1              I assert that they failed to make reasonable

2    accommodation as an issue of fact, what is reasonable or what

3    my accommodations must be.      And I'd also say that Ms. Quinn's

4    comments to me on the phone violated multiple local, state and

5    federal statutes either regarding people with disabilities or

6    transgender people.     So -- and, your Honor, I'd like to

7    actually hand this letter up now for the Court.

8              Consistent with my being in treatment, since I only

9    got to this provider in November, November 13th, I have been

10   experiencing some of the most severe posttraumatic stress

11   disorder symptoms of my life.      I've said this before, but

12   things can get worse sometimes despite may outward appearance.

13   And so I'd be requesting an extension of time to respond to

14   Ms. Quinn's counsel's motion to dismiss.        Yes, has a

15   considerable amount of time elapsed since the deadline?          Yes,

16   it has.   However, my mental health and medical history, as well

17   as social sort of history maintained by the municipal

18   defendants have proven that I have been homeless for at least a

19   year, like literally.     So just in asking for more time to

20   respond --

21             THE COURT:    Okay.   Ms. Lopez, time out.     Time out.

22   Have you --

23             MS. LOPEZ:    Yes.

24             THE COURT:    -- provided --

25             MS. LOPEZ:    Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 9 of 50    9
     J1APLOPC

1               THE COURT:   -- this letter --

2               MS. LOPEZ:   Yes.

3               THE COURT:   -- the letter from the Center -- before

4    saying "yes," let me finish my question.

5               Have you provided this to defense counsel?        What do

6    you propose to use this letter for?

7               MS. LOPEZ:   So I handed it up today just because I

8    believe it is procedurally appropriate.        If I hand any piece of

9    document or material to opposing counsel for the case, you're

10   asking me why.    I handed it to the Court today just for good

11   measure.    What my intention of using it for, is that really

12   your --

13              THE COURT:   Well, because --

14              MS. LOPEZ:   Do you want to ask me that like that?

15              THE COURT:   -- usually -- and I have not read this

16   letter and I'm not going to read it right now because here's

17   what I'm saying.     Usually, when you proceed in litigation in

18   any court, there are rules and there are procedures to follow.

19   They can seem very hard to follow, and a lot of times they

20   don't make sense and they can seem very frustrating, especially

21   somebody who is doing it without a lawyer.

22              That said, those are rules that I, as a judge, am

23   obligated to follow.     I was talking to my daughter about this

24   recently but, you know, it's like, on the one hand, as an

25   activist, if you're an activist or you're trying to advocate


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 10 of 50     10
      J1APLOPC

1     for something else, as an advocate, you know, you may advocate

2     the rules should be changed or rules should not be followed in

3     this particular instance.     However, as the Court, I cannot do

4     that.

5               So I hear your frustration with the process.        I hear

6     your frustration with how long things are taking.         I am going

7     to try to move things along as quickly as I can.         That being

8     said, when there are multiple motions or cases being filed and

9     different things being filed, and I can't tell the reason why

10    they're being filed; meaning, does it relate to the motion to

11    dismiss against the WIN and Christine Quinn defendants?          Does

12    it relate to some discovery issue with the other defendants?

13    Does this relate to your objections on the report and

14    recommendations?    Does this relate to the motion to dismiss?

15    Or relate to your injunction?      Or all of the above or some of

16    the above?

17              All of that, actually, gums up the wheels of justice

18    because we need to figure out, and we need to make sure that we

19    look at everything that you present when it comes time to

20    decide a particular motion.      As to that, the issue that

21    usually, and most of the time, when a litigant files something

22    in court, it's filed on the docket, and it's given to the other

23    side so that they have an opportunity to respond to it and

24    consider it.

25              When you give something to the Court ex parte, which


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 11 of 50    11
      J1APLOPC

1     means you don't show it to the other side, there are other

2     issues that get involved.

3               MS. LOPEZ:   They have it.

4               THE COURT:   They have it?

5               MS. LOPEZ:   If this was the whole thing you were going

6     on about, I might have spoken too soon, your Honor, but I was

7     trying to save you that.     They have it.

8               THE COURT:   Okay.   They have it, okay.     But at the

9     same time, is it something that you want filed on the docket?

10              MS. LOPEZ:   Your Honor, I am pretty smart.       I have a

11    Mensa-level IQ.    I do know what I handed up, and if you would

12    have allowed me to finish, what I was going to say was....

13              THE COURT:   Go ahead.

14              MS. LOPEZ:   Speaking about gumming up the wheels of

15    justice, municipal defendants counsel and I had a conversation

16    as of five last night.     And I don't want to skip over it

17    because I was on something when I handed it up.        I might have

18    handed it out of order, but that letter is in furtherance of

19    resolving the case, to support my claims.        It serves multiple

20    functions.

21              I was handing it up because I felt that it, at this

22    point, inappropriate that all of defense counsel had it and the

23    Court did not have it.     And it is literally just written and

24    signed as of five-something yesterday; so it is brand new.            It

25    is germane to this conference because moving the case forward


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 12 of 50   12
      J1APLOPC

1     would and can potentially involve a settlement, a complex

2     settlement.

3                There are also arguments to be made in asking this

4     Court to use its discretion in moving things along on the

5     defendants' side related to even their own argument, your

6     Honor.    Their own assertions are based on their nonexistent

7     expertise in the mental health and medical needs of transgender

8     people.    The entire basis of argument or arguments that have

9     been made on the behalf of all defendants but specifically

10    Project Renewal and the municipal defendants, have been the

11    mental health, mental health, mental health.

12               So just going back to what I know your Honor wants to

13    focus on where we've been in between and what the parties have

14    done to try to settle the case, I actually have notes here,

15    your Honor, to keep me on track.      So again, just, I was going

16    to ask this Court or ask this Court to consider extending

17    time -- I will put it in writing -- to respond to Ms. Quinn's

18    motion, if the Court needs.      I know they do not have to accept

19    my oral arguments at this time as to my opposing her motion,

20    but again, I'll put on the record that --

21               THE COURT:   Consider this oral argument, go for it.

22               MS. LOPEZ:   Then, it is my position that I factually

23    stated in both the original complaint and the complaint removed

24    by the municipal defendants, I factually stated enough to

25    sustain litigation against both Christine Quinn and WIN West,


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 13 of 50   13
      J1APLOPC

1     and I would also like to say, your Honor, that, speaking of

2     transcripts, in one of the very first, if not the first

3     appearances before Judge Caproni, because I had been in

4     Marsha's Place at Project Renewal before we got to court; so

5     there was a period of time I was already there, the municipal

6     defendants and DHS begin mentioning WIN West as a potential for

7     me to be transferred out of Marsha's for a whole month and a

8     half, your Honor, before Judge Caproni lifted the TRO.

9               Because of that, it is my argument that they

10    participated in the official retaliation that came from

11    succeeding in the original TRO, and it will only be in

12    discovery, when I'm able to get the e-mails and communications

13    between the Department of Homeless Services, WIN officials and

14    potentially Christine Quinn herself, where I will be able to

15    demonstrate factually that not only are they liable for failing

16    to make reasonable accommodations and all those sort of bland

17    and generic claims, but that they also participated

18    mechanically, if you will, in the actual transfer and planning

19    process to get me out of Marsha's.

20              And also, again, this is where I get to tell all the

21    cisgender, non-transgender people in the room what offends me.

22    I'll leave it off with the allegations that I made against

23    Chris Quinn about her statements to me being offensive, aren't

24    you a woman?    Didn't you get a surgery for that?       I'm the only

25    one that gets to determine what is offensive or not under


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 14 of 50   14
      J1APLOPC

1     state, federal -- state and local law.       And because of that,

2     I'd ask this Court to dismiss Christine Quinn's motion to

3     dismiss or rule against --

4                THE COURT:     Deny the motion.

5                MS. LOPEZ:     Deny the motion.   Excuse me.

6                I'm actually looking at my notes because I'd like to

7     keep on pace.     Okay.

8                THE COURT:     Are you shifting gears from the motion to

9     dismiss?

10               MS. LOPEZ:     I was going to announce that in one

11    second.    Yes.   I'm going to now direct where we have been in

12    terms of trying to reach a settlement between me and the

13    municipal defendants.

14               THE COURT:     I would like to just get back, just wind

15    up some things on the motion to dismiss.

16               MS. LOPEZ:     Yes, your Honor.

17               THE COURT:     I'm going to take a close look at the

18    transcript when it's prepared so that I can issue a report and

19    recommendation on the motion to dismiss as soon as I can.

20    However, I also wanted to give you an opportunity to -- if you

21    would like, I think I can extend the deadline for you to file

22    something written.

23               MS. LOPEZ:     Yes, your Honor.

24               THE COURT:     If you'd like to file something written to

25    supplement that.    I want to make sure that we at least take


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 15 of 50   15
      J1APLOPC

1     care of that before you move on to another issue.

2               MS. LOPEZ:   Are we setting a deadline or at the end?

3               THE COURT:   Well, no, no, right now.      So on the motion

4     to dismiss, I'm going to construe this as your oral argument,

5     and I'm going to have to review the transcript very carefully

6     because you have said a lot and it's a lot to consider.

7               MS. LOPEZ:   Sure.

8               THE COURT:   If you would like to file a written

9     response, opposition to your motion to dismiss -- opposition to

10    WIN and Christine Quinn's motion to dismiss, how much time do

11    you need to do that?

12              MS. LOPEZ:   A month, please, your Honor.

13              THE COURT:   A month.    Okay.   So a month puts us at

14    February 10th, which is a Sunday; so I'm going to give you the

15    following week, February 15th.

16              MS. LOPEZ:   Thank you, your Honor.

17              THE COURT:   So, please, file -- any written opposition

18    is due February 15th, and if you would like your -- if you

19    believe that this letter from the Center is relevant and should

20    be considered, it still needs to be formally filed.         So I would

21    suggest that you file it with your opposition papers.         However,

22    having taken a quick look at it, it may have information that

23    you don't want publicly available to everybody.

24              MS. LOPEZ:   I've thought about that.

25              THE COURT:   So if you file a request for sealing or


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 16 of 50   16
      J1APLOPC

1     redactions, that should take care of it.       Okay?

2               MS. LOPEZ:   Yes, your Honor.

3               THE COURT:   All right.    And then for the WIN and

4     Christine Quinn defendants, how much time would you need for

5     reply?

6               MS. GRANT:   Your Honor, we would request a month; so

7     March 15th.

8               THE COURT:   Okay.    March 15th happens to also be a

9     Friday; so let's reply due March 15th.

10              The other thing I'm going to do, because Ms. Lopez has

11    communicated to us the urgency of her claims, is that if

12    Ms. Lopez files her opposition before February 15th, you will

13    have considered your date moved to four weeks from the date of

14    her filing.

15              MS. GRANT:   Understood, your Honor.

16              THE COURT:   Okay.    So March 15th or four weeks from

17    filing of opposition, whichever comes first.        All right.    Yes?

18              MS. GRANT:   One last thing.     Just because Ms. Lopez

19    had made an oral argument on the record, I think we requested

20    oral argument on our motion; so when it's fully briefed, rather

21    than get into an oral argument on it today.

22              THE COURT:   Right.

23              MS. GRANT:   Since there hasn't been opposition papers

24    filed, we would just like to continue our request to have oral

25    argument.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 17 of 50       17
      J1APLOPC

1               THE COURT:   Okay.    All right.   Please, also consider

2     that if, after reviewing Ms. Lopez's opposition -- again, you

3     know, we're trying to get to quicker decisions on some of these

4     things.   Do reconsider, after you've had a chance to review the

5     transcript and review Ms. Lopez's opposition, whether you

6     really need to.

7               MS. GRANT:   I will consider that.

8               THE COURT:   And I'm not saying that in a bad way, but

9     I'm just saying, like in a way of moving it forward, are there

10    issues that you had not anticipated or could not respond to

11    adequately in your reply.      You're, of course, permitted to make

12    that request and continue that request.       However, if you think

13    that you can handle it by addressing Ms. Lopez's arguments that

14    she's raised now and in opposition, if you think that you can

15    adequately respond to them in writing, that would be probably

16    the quickest way to move this motion forward.

17              MS. GRANT:   Understood, your Honor.      I just didn't

18    want to waive any opportunity.

19              THE COURT:   You're not waiving any right.       I am not

20    going to construe waiver of anybody's rights today.         Okay?     I

21    think you can see that here.

22              MS. GRANT:   Absolutely.    And, of course, we would like

23    to -- I think we probably are well-skilled at responding in a

24    reply brief to any opposition arguments that Ms. Lopez has

25    made.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 18 of 50   18
      J1APLOPC

1                THE COURT:   Right.   The more concise they there, the

2     easier it is for me to get to a written report and

3     recommendation, which then still needs to go to Judge Caproni

4     with requisite objections on both sides.       So it's not -- I

5     mean, we'll do the best we can, Ms. Lopez, but there is timing

6     built in that just is -- it is what it is.

7                Okay.    You were going to move on to...

8                MS. LOPEZ:   And I just want to state on the record

9     right now that I would like nothing more but for this

10    litigation to be done.     So plaintiff has moved with all due

11    diligence and reasonable speed to both communicate with the

12    municipal defendants and put forth what I deem to be a really

13    fair settlement demand or set of demands.

14               Here's what I'd like the Court to address, please.

15    I'd like to bring some complaints, maybe casually, maybe

16    formally, against the municipal defendants and counsel for the

17    municipal defendants.     Now, I have read up on how Court and

18    opposing counsel, and I don't have to state this factually I

19    just want to reiterate.

20               Opposing counsel is the government.      This is not a

21    situation where a pro se litigant is opposing a private

22    corporation or an entity that has obtained or acquired private

23    counsel.    Mr. Roberts is the government, and he should know how

24    to act accordingly when dealing with pro se litigants.         He has

25    effectively done two things that I think this Court should


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 19 of 50   19
      J1APLOPC

1     address in terms of moving settlement or this case forward, and

2     I find them alarming.

3                He has, essentially, to me it looked like on purpose,

4     failed to relay one of the elements of a settlement demand I

5     made, the most important, to his client, wasting, your Honor,

6     three months.    So I spoke to Mr. Roberts -- maybe I'm

7     exaggerating, maybe it's two and a half.       I approached or

8     called Mr. Roberts, had a conversation with Mr. Roberts and put

9     forth a settlement stipulation, demand of a certain monetary

10    amount and certain other factors.

11               Weeks went by.   When I finally spoke to Mr. Roberts,

12    after reading the municipal defendants' response to my oral

13    request and what I thought was Mr. Roberts relaying my

14    settlement demands, he literally said:       Oh, you were serious

15    about the money?    Oh, I didn't tell my clients.      Let me go back

16    to my clients.    And then, your Honor, he never responds at all

17    in writing.

18               Now, I'm going to get to the second sort of complaint,

19    which may sort of underscore what his response will be for why

20    he doesn't speak to me -- oh, she's difficult -- but, your

21    Honor, you don't have to speak to me to send me a response.

22    And it is ethically and legally inappropriate for him,

23    representing the government, for him -- they could laugh off my

24    demands.

25               I put forth a hundred thousand dollars for my pain and


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 20 of 50   20
      J1APLOPC

1     suffering and a number of other things, just so your Honor

2     knows.   I asked for $100,000, or to start there, for a

3     city-wide education campaign about service animals, especially

4     in buildings or places frequented by poor people or homeless

5     people, and lifetime veterinary care for my dog.

6               His response was almost as if he didn't hear what I

7     said and, your Honor, they're allowed -- opposing counsel is

8     allowed to act like they didn't hear me, but by Mr. Roberts'

9     own admission:    Oh, I didn't tell my clients that; I didn't

10    think you were serious.     Admitting that he had heard my demands

11    or stipulation and that was months and months and months ago.

12              And to top all that off, your Honor, Mr. Roberts has

13    demonstrated to me that he won't take my calls, but he'll take

14    the calls of lawyers associated with me.       So I'm going to

15    address something your Honor just brought up about stuff being

16    on the record and not on the record.       I don't want to sound

17    like I'm tap dancing around something, but there is an issue of

18    a criminal nature out of Kings County, where I was the victim

19    and Mr. Roberts --

20              THE COURT:   Does that relate to the subpoenas that you

21    had issued?

22              MS. LOPEZ:   Yes, your Honor.     And Mr. Roberts was

23    contacted by a senior assistant district attorney in human

24    trafficking.    He took her calls, your Honor, had a nice long

25    conversation with her about my case, and even admitted sort of


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 21 of 50   21
      J1APLOPC

1     registering a recommendation from that same ADA that I was

2     potentially in danger and for a recommendation, whether

3     registering it as fact, but this assistant district attorney

4     said to him that I shouldn't be housed in a dorm, which is an

5     element of this case, potentially moving a settlement forward,

6     the point is he will speak to attorneys and not me.

7               If this Court is so inclined to help the municipal

8     defendants and a settlement to become fruitful, maybe I'll make

9     another oral argument here in front of you this morning, your

10    Honor.   Pro se plaintiff requests counsel to be assigned

11    because I'm indigent and poor and the government won't

12    communicate with me in good faith.       Perhaps in the interest of

13    justice and moving everything along, maybe this Court would

14    appointment an attorney.     And if this Court is not willing to

15    do so, I ask this Court to please admonish the government for

16    not openly communicating with the plaintiff.

17              If Mr. Roberts says to me:      Mariah, we'll not take

18    your calls, only e-mail me, I will e-mail him.        And I'm

19    wrapping it up.    Based on our last oral conversation, your

20    Honor, before yesterday, I was waiting for a response to him

21    bringing his client my stipulation of a cash settlement that

22    was over two months ago.     And, again, just to bring it all

23    home, he has spoken to multiple attorneys or people that called

24    him on my behalf.    He just won't answer my calls.

25              THE COURT:   Okay.   There's a lot in there.      So I'm


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 22 of 50      22
      J1APLOPC

1     going to try to unpack it.

2               MS. LOPEZ:   I know.

3               THE COURT:   That's going to take some time too.        As to

4     the attorney appointment, you did previously have a pro bono

5     attorney, or did you not?      Never?

6               MS. LOPEZ:   No.   At first, Judge Caproni asked an

7     attorney to stand up on the very first oral argument to my

8     motion for a TRO on April 27th, my birthday, two years ago.

9               THE COURT:   Okay.   And then what happened?

10              MS. LOPEZ:   The Court was no longer inclined to either

11    appoint an attorney or to ask one to stand up with me.           And I

12    actually have to say on the record that I think that has mucked

13    things up.   It would have moved this case along with more

14    diligent speed had this Court --

15              THE COURT:   I agree.    I agree, but I'm going to take a

16    look at the docket because I thought that there was -- I don't

17    know if that was a limited appointment or if it was --

18              MS. LOPEZ:   It was limited.

19              THE COURT:   -- or if the attorney had withdrawn.

20              (Pause)

21              Okay.    So all right.   So it looks like, right, that

22    the limited appearance was for the initial hearing.         So

23    there's, I guess, a couple of things we could do, and one is

24    whether you would be seeking pro bono representation for the

25    rest of the case, you know, for all purposes, or for the


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 23 of 50       23
      J1APLOPC

1     limited purpose of settlement.

2               It will be easier to get a lawyer for the limited

3     purpose of settlement discussions, but I think, in either case,

4     if you get a pro bono attorney representative who can work with

5     you and, you know, that might also help move things along.            I

6     am not familiar right now with the resources available or the

7     ability to find pro bono counsel, particularly on short notice,

8     because it's just there's a huge press for that.         And I'm not

9     saying we'll -- After this conference is adjourned, we'll take

10    a look and we may issue an order, or I might make some phone

11    calls and try to see what the landscape is.

12              MS. LOPEZ:    Just to put on the record --

13              THE COURT:    Yes.

14              MS. LOPEZ:    -- I have made every attempt to identify

15    pro bono counsel.     There are two attorneys, they both practice

16    in this court, that have been willing to take up settlement

17    talks.   I want to be very clear that I am fully lucid about

18    what is happening, and it would be easier for all the parties

19    to settle.   Right?    That's probably the case in all litigation.

20              Anthony Cecutti and Rose Weber are both able to

21    practice here and familiar to the court.       However, they are

22    both -- they have been, because they are practicing litigating

23    attorneys, on trial.     Mr. Cecutti has indicated -- I will say

24    on the record, and Mr. Roberts or if anybody else is taking his

25    phone number, it's 917-741-1837.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 24 of 50    24
      J1APLOPC

1                Mr. Cecutti has a unique familiarity with my mental

2     health history and my just personal history, and he's in good

3     standing with the city and this court.       What he said to me was

4     he wasn't familiar enough with ADA-type cases, that he wasn't

5     comfortable jumping in.     That was two months ago.      But he did

6     indicate he was interested if I could get a second-chair

7     attorney that was simply familiar with the procedure or loss

8     surrounding the type of claims that I was making, Anthony would

9     be happy to be the face of the settlement and to move me

10    forward.

11               THE COURT:   Okay.

12               MS. LOPEZ:   I just want to mention, in the interest of

13    justice and moving it along.      In the same vein of Mr. Roberts,

14    the government, municipal defendants being contacted by

15    attorneys at the Kings County District Attorneys Office about

16    settlement, your Honor -- again, the whole reason I'm here,

17    trying to reach a settlement -- the Speaker's office for the

18    City Council has already reached out to the City Law

19    Department, and specifically advocated for a settlement at

20    least regarding a private single room housing situation, your

21    Honor.

22               So there are multiple other governmental arms that are

23    encouraging or pressuring the municipal defendants to settle,

24    at least again, about the basic, fundamental right of a safe

25    place to live with four walls.      And it appears that just for


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 25 of 50   25
      J1APLOPC

1     some odd reason, the municipal defendants are resistant to the

2     constant recommendations of other wings of the New York City

3     government.   All right.

4               THE COURT:   Okay.   I also wasn't -- I mean, I haven't

5     heard -- you know, obviously, I haven't heard from the

6     municipal defendants about settlement discussions, and I do

7     think that whether -- I think it was better, obviously, if

8     Ms. Lopez was able to get pro bono counsel at least for

9     settlement discussions or up to having settlement discussions,

10    you know, to have a settlement conference to see where we can

11    get things.

12              But separate and apart from that, I'm just going to go

13    on about my -- you know, sort of the way that I think about

14    pro se cases, and how they should be litigated.        And I say this

15    to, you know, counsel representing private entities, who are

16    acting as defendants in pro se cases, is I believe, and I hold

17    very firmly in this courtroom and in the litigation as a whole,

18    that litigants are to treat each other with respect, and that

19    that involves and includes -- a basic level of respect includes

20    understanding your adversary and understanding what types of

21    remarks and ways of dealing with somebody are likely to push

22    you backwards as opposed to forwards.

23              I'm not necessarily saying that anybody on defense

24    side has done anything actionable, although Ms. Lopez might

25    disagree, but I'm not saying that.       But what I'm saying is that


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 26 of 50   26
      J1APLOPC

1     I think we all have seen from the litigation of this case that

2     Ms. Lopez would probably not appreciate things said as --

3     perhaps said as a joke or would not appreciate not feeling

4     taken seriously.    I think that's a very common thread in many

5     pro se cases and cases involving pro se litigants.

6               And, you know, one of the fundamental rights I think

7     we have in Federal Court is that everybody does have a right to

8     be heard, and part of that, the way I interpret it, is that not

9     only do you have to give them the right to be heard, every

10    litigant a right to be heard, but they need to feel heard and

11    especially if we're thinking about settling a case.

12              That said, I'm wondering if it might make sense for us

13    to set a date.    I don't think it's appropriate right now,

14    particularly on the record, on the record and the transcript

15    that defendants are paying for to get too heavily about who

16    said what about what aspects of settlement.        Again, Ms. Lopez,

17    I think it would be better if there could be counsel for you

18    to --

19              MS. LOPEZ:   I agree.

20              THE COURT:   -- to try to work out some of these

21    things.   I will say, though, that settlements are voluntary.

22    They involve both sides being willing to come and speak

23    candidly, but also willing to consider certain things about

24    their positions and really consider candidly whether certain --

25    you know, some things are non-negotiable, right?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 27 of 50   27
      J1APLOPC

1               Like, I understand that one of the things that you

2     consider completely non-negotiable is the nature of your

3     housing situation, but then other things might be more

4     negotiable.   And that is, before we have a productive

5     settlement conference, whether you have counsel or not, you

6     know, some of that assessment needs to be done before we get in

7     because, otherwise, it will degenerate into somebody saying,

8     look, this is completely unreasonable.

9               If I am managing a settlement conference, I do not

10    have the power to order anybody to really do anything, as a

11    judge.   I can make recommendations.      We can talk about certain

12    aspects of potential settlements, certain components, but

13    that's not like -- I can't make anybody do anything, right?

14              MS. LOPEZ:   That's right.

15              THE COURT:   And another factor to consider with that

16    is also when you're dealing with municipal defendants, and I

17    say this in civil rights cases all the time, that, you know,

18    the attorneys that you face are the face of the defendants, but

19    there are layers and layers and layers of other people who

20    are -- who may constrain and direct the people who you're

21    seeing in ways that, you know, they have limited control over.

22              MS. LOPEZ:   May I?

23              THE COURT:   Yes.

24              MS. LOPEZ:   And I'm going to stand for this for the

25    reason you actually brought up a really good point, your Honor.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 28 of 50    28
      J1APLOPC

1     I actually can, it's been argued actually I was just in front

2     of another federal judge weeks ago, who noted the uniqueness of

3     my legal history and background with the City of New York.            And

4     I'd like to address the practice and procedure of how the city

5     settles the cases based on firsthand experience.

6                And now, I will sort of just, ad nauseam, go on about

7     the three landmark cases that I have under my belt.         And the

8     reason I bring them up, your Honor, is because all of those

9     cases have involved very intimate settlement back and forth

10    with the City of New York, and I was lucky enough to have the

11    types of lawyers, like Karen Friedman, who runs Lawyers for

12    Children; Lou Sartori, who now heads pro bono for Legal Aid,

13    and others as my personal attorney in those cases.

14               And because I am familiar, your Honor, with the

15    settlement process of the city, I'd like to point out the

16    anomaly or the anomalous nature in which this case is being

17    settled.    So when I sued ACS, your Honor, or when I sued

18    Department of Corrections, it is never the actual agents

19    themselves that are involved in the controversies that decide

20    the settlement.    A lot of the controversy, or many of the

21    controversies at the cent of this case stem from actions taken,

22    if I can, you know, sort of be figurative, at Beaver Street

23    last year, at Maiden Lane, and many of those same exact either

24    DHS bureaucrats or attorneys for the city, air quotes -- and

25    like your Honor says, Mr. Roberts is only a face -- those


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 29 of 50    29
      J1APLOPC

1     attorneys are -- let me put this right.

2               Mr. Roberts has indicated to me that certain staff

3     that are not attorneys are no longer with Department of

4     Homeless Services, as a way to sort of solicit me back.          Oh,

5     you should just come back to the shelter.        Let us re-evaluate

6     your needs, he sort of says, to paraphrase.        Don't worry, the

7     doctor is no longer there.     But when I asked him who it is he

8     is passing on my settlement requests to, your Honor, this is

9     what struck me, he said DHS.

10              Now, what that means to me, isn't Corp. Counsel, isn't

11    city lawyers.    It says to me that people like Paul Hargrow or

12    even Project Renewal-connected DHS administrators are making a

13    decision about the outcome of this case.       And, your Honor, some

14    of the elements that I allege, some of the assertions I make

15    have criminal liability to them.      I cannot imagine it ethical

16    or reasonable, especially to the members of City Council who

17    sort of serve as a check for the City Law Department are

18    concerned, none of their staff agree, that the same

19    administrators that are involved in the controversy are an

20    extension of opposing counsel or helping to decide elements --

21    I mean, it's just wholly inappropriate.

22              And then, your Honor, I'll sit down.       But then he got

23    snippy.   I don't think it's inappropriate when I said to him:

24    Well, when you say you're passing along my marks or there's

25    other people deciding, do you mean the same group of people


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 30 of 50     30
      J1APLOPC

1     that decided last year?     And when I hand you these tidbits of

2     change in circumstances or my life, or even -- I will hand this

3     to the Court eventually -- proof of not only my civil claims or

4     evidence of making those claims out, but potential criminal

5     acts, Mr. Roberts and an insulated group of individuals at the

6     City Law Department, are seeming to keep this case and the

7     outcome under wraps.

8               I find that highly irregular, and I will go back to

9     what I opened with, this Court and the municipal defendants is

10    talking about someone that has been written about in the

11    New York Law Journal and other journals multiple times.          I am

12    very familiar with not only litigating but the process of

13    settlement.   I will point out the most, what I think, important

14    settlement of all the landmark cases, and two of them I won

15    outright, was Joel A. v. Giuliani.

16              And without that settlement, your Honor, none of the

17    beds that exist today for foster youths that are queer would

18    exist.   That settlement was a federal settlement.        It only

19    happened -- I'm pointing this out because, your Honor, the city

20    didn't have to settle in that case, but there were parallels in

21    both the circumstances, the city failing to provide enough beds

22    for a certain population, your Honor.       In this instance, in

23    Joel A., the city ACS failed entirely to recognize gay kids as

24    a population, and so didn't have enough beds.

25              The Marisol settlement, your Honor, there was a case


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 31 of 50    31
      J1APLOPC

1     called -- I'm sure you're familiar with Marisol -- prohibited

2     the class from going forward, but the City Law Department,

3     realizing, oh, shucks, we do have a problem here, there are

4     kids being abused and there is a need, they came to the table

5     and negotiated, your Honor, in good faith a full two years

6     before the settlement would have allowed the class of

7     plaintiffs to move forward.      So that was in 1999, and I was 14

8     years old.

9               I'm almost 34.    So I'm very familiar with the

10    settlement process, and my only hope of droning on was that

11    this Court be completely familiar with not only my position in

12    the circumstance, but be in a position to guide these

13    proceedings forward without wasting anymore time.         I do think

14    it's irregular how the city has been negotiating a settlement

15    in this case, and I'd ask this Court to potentially look into

16    it.

17              THE COURT:   And for the documents that you just

18    indicated that you were going to hand up --

19              MS. LOPEZ:   They have already.

20              THE COURT:   Okay.   It's much more efficient to file

21    them.

22              MS. LOPEZ:   File them.    Yes, your Honor.     Yes, your

23    Honor.

24              THE COURT:   Because I don't even let my staff --

25              MS. LOPEZ:   Yes, your Honor.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 32 of 50   32
      J1APLOPC

1               THE COURT:   -- like give me original documents

2     because --

3               MS. LOPEZ:   Yes, your Honor.

4               THE COURT:   -- because I might lose them --

5               MS. LOPEZ:   Yes, your Honor.

6               THE COURT:   -- and that's too important.

7               MS. LOPEZ:   Yes, your Honor.

8               THE COURT:   Okay?   So it's much better if they're

9     filed.

10              MS. LOPEZ:   Yes, your Honor.

11              THE COURT:   If I lose my copies, I know where I can

12    get another one.

13              MS. LOPEZ:   Yes, your Honor.

14              THE COURT:   All right?    All right.    So we should

15    probably set -- Okay.     So from the defendants, from the

16    municipal defendants, those of you in the front row, I guess,

17    or related municipal.

18              MR. ROBERTS:    I'm here only for the municipal

19    defendants.

20              THE COURT:   Okay.   Are there any motions pending, or

21    is Ms. Lopez's case against your group, against your clients,

22    where are we with that now?      I mean, are we sort of supposed to

23    be in discovery or --

24              MR. ROBERTS:    Discovery has not yet begun.      As

25    Ms. Lopez said, there was a preliminary injunction motion that


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 33 of 50    33
      J1APLOPC

1     was fully briefed.      That's been before Judge Caproni now since

2     the middle of last year.       Then there was this renewed emergency

3     motion for TRO that you've made your report and recommendation.

4     So there are sort of essentially two preliminary injunction

5     issues before Judge Caproni.

6                We have never had -- because of -- we, the defendants

7     sitting at the table here, have filed answers to the second

8     amended -- what was deemed, I think it was deemed the second

9     amended complaint was the complaint that had been filed in

10    state court and then removed.       We filed answers.    The counsel

11    for WIN and Ms. Quinn, in the back row, have made a motion to

12    dismiss.

13               THE COURT:   Right.

14               MR. ROBERTS:    As I understand the normal procedure,

15    when the motion to dismiss is done, then we'll have a

16    preliminary conference and set a discovery schedule.         That has

17    not yet happened.

18               THE COURT:   We can set a schedule as to your

19    defendants, though, because you've answered, right?         And then

20    the other issue is whether there should be discovery -- whether

21    discovery should proceed as to the WIN and Quinn defendants.

22    But let's, for those of you sitting in the front row, right

23    now, discovery could proceed, right?

24               MS. LOPEZ:   Yes.

25               MR. ROBERTS:    If your Honor orders a discovery


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 34 of 50   34
      J1APLOPC

1     schedule, discovery -- if it were not for the motion to

2     dismiss, I assume we would have had a preliminary conference

3     and a discovery schedule would have gone forward.

4               THE COURT:   Let's treat this as a preliminary,

5     preliminary conference because normally when we have a

6     preliminary conference, you know, the parties have conferred

7     and filed their 26F report.      So what I'm going to do here is

8     I'm going to do something a little bit differently.         So for the

9     defendants who have answered, I'd like you to -- I have to look

10    up my own individual practices and see what the timing is here.

11              MS. LOPEZ:   Your Honor, I was going to make a motion

12    for expedited discovery under rule 26 anyway.        I was waiting

13    for him to bring it up; so I'm going to now make an oral

14    argument to expedited discovery considering --

15              THE COURT:   We're going to --

16              MS. LOPEZ:   Just putting it on the record.

17              THE COURT:   You don't even need to make your motion

18    because we're going to quickly.

19              MS. LOPEZ:   I just wanted to put it on the record.

20              THE COURT:   We're going to move you as quickly as

21    possible.

22              MS. LOPEZ:   Okay.

23              THE COURT:   Okay?   Let's see.    Okay.   So what we'll do

24    is we'll have another sort of case management status

25    conference.   We'll set that date as soon as we can.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 35 of 50     35
      J1APLOPC

1               I'm looking that in my individual practices, I allow

2     the parties to submit separate case reports and proposed case

3     management plans.    However, I'm going to let you decide.        I'm

4     going to ask you to think about this.       In normally represented

5     cases, the parties' lawyers are to meet and confer and prepare

6     a joint 26F, you know, have a 26F conference and prepare a

7     joint report.

8               Since you've been already talking, had some settlement

9     discussions already, I'm going to ask both of you -- and only

10    if both of you say yes will I have you do this -- is do you

11    think it would be helpful to crystalize the issues to at least

12    try to work on a joint 26F report, or do you think it would be

13    better to prepare separate reports?

14              My concern is -- and you'll see each other's separate

15    reports before the conference.      It's just that I'm wondering if

16    it might make sense for you all, since you have some history

17    already, to talk to each other, and if you can't reach

18    agreement on some of the language that needs to go in each

19    section of the joint 26F report, then you break it out into,

20    you know, plaintiff says X, defendant's position is Y, which

21    I've also seen happen.

22              It might be a little bit easier when we have our

23    status conference than to have two completely different reports

24    that have been drafted without at least you all having some

25    conversations with each other.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 36 of 50   36
      J1APLOPC

1                MS. LOPEZ:   I'm okay with that, and I'll just say on

2     the record that I would -- I'm optimistically awaiting the

3     Court's decision as to whether or not to appoint counsel for

4     settlement talks.    So if that were to occur, all of this talk

5     of me engaging in 26F discovery report matters would be moot

6     and non-existent, but I am not opposed to it and I'm willing to

7     work with it.

8                THE COURT:   I'm going to do my best to see what

9     resources there are to try to find you pro bono counsel.          I

10    can't --

11               MS. LOPEZ:   I understand.

12               THE COURT:   I'm new on the bench; so I'm not so

13    familiar with what I can and can't do.

14               MS. LOPEZ:   I think they prefer --

15               THE COURT:   And just sit here and be like, if I could,

16    I would make one magically appear for you because I think it

17    would be the best for everybody in this case.        I'm just not

18    sure what I can do.

19               MS. LOPEZ:   That's fine.

20               THE COURT:   I'm going to have to, after this

21    conference, do a little research on my own to see how we can

22    move this case forward.

23               As to defense counsel, what are your thoughts on

24    trying to prepare a joint report?

25               MR. ROBERTS:   That's fine, your Honor.     I suspect


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 37 of 50    37
      J1APLOPC

1     we'll wind up with separate sections in one letter.

2                THE COURT:    Yes, that's also fine because at least

3     you'll have talked, and you'll know what the other side's

4     issues are.

5                All right.    So that joint, hopefully and

6     optimistically, 26F report is due one week before the next

7     status conference.      We're going to set a date for the status

8     conference right now.      So let's look at the first week of

9     February, which is the soonest I have availability.         Okay.     So

10    we can do February 6th in the afternoon or February 7th in the

11    morning.

12               MS. LOPEZ:    Either is fine for the plaintiff, your

13    Honor.

14               THE COURT:    Okay.

15               MR. PISCHL:    I'd prefer the 6th, if that's okay.

16               THE COURT:    Does the 6th work for all defendants?        All

17    right.   So Wednesday, February 6th at 2:00 p.m.

18               MS. GRANT:    Sorry, your Honor.   I just want to

19    clarify.    Is this just for the --

20               THE COURT:    This is just the initial case management

21    conference.    For the WIN and Quinn defendants, you're welcome

22    to attend, if you want to, but I don't think we're going to be

23    making any rulings or dealing with any of those issues.

24               MS. GRANT:    So the defendants who have answered, and

25    otherwise for the WIN defendants, discovery will be stayed


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 38 of 50   38
      J1APLOPC

1     until our motion is decided?

2               THE COURT:   I'm not going necessarily going to let --

3     discovery is not automatically stayed.       There is a lot of paper

4     to get through.    I need to take another look at the motions and

5     things like that.    In the first instance, however, as of right

6     now, you're not required to attend on February 6th.         I may take

7     a look at, while I'm doing my looking into, you know, whether I

8     can find Ms. Lopez some pro bono counsel for purposes of

9     settlement, whether we want to think we want to move to a

10    settlement, whether it might make sense to have somebody from

11    the WIN and Quinn defendants attend anyway.        But if that

12    happens, we'll issue an order as soon as we can.         Okay?   I aim

13    to try to get that moving sooner rather than later.

14              MS. LOPEZ:   A couple of things about WIN and

15    discovery --

16              MR. ROBERTS:    Your Honor --

17              THE COURT:   No.   You started talking first, you talk.

18              MS. LOPEZ:   Because Mr. Roberts, or it's my factual

19    assertion that the municipal defendants mentioned WIN as a

20    potential transfer option during the first ever oral argument,

21    I would like to ask that as soon as I file my written

22    opposition to WIN's motion to dismiss and they have responded,

23    I'd like the Court to consider extending discovery to WIN

24    because it would be impossible for me to make my -- or to go

25    forward without having discovery, since they were a part of


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 39 of 50   39
      J1APLOPC

1     sort of the conversation in open court.

2               And also, it's my assertion that Christine Quinn and

3     DHS administrators were working with Mr. Roberts and DSS

4     administrators at least a month before I was transferred; so

5     I'd like access -- I'd like discovery to extend to WIN once the

6     formality of my paperwork is in and they've formally responded.

7               THE COURT:   Okay.   Sometimes what we do is because

8     they filed a motion to dismiss, and there's at least a

9     possibility that they could get dismissed completely from the

10    action, so usually, you know we don't necessarily want to

11    impose a heavy discovery burden on them if it turns out they're

12    going to be out.    That's the argument that they would make to

13    say this is why discovery should be made.

14              I hear you loud and clear about the conversations.          So

15    sometimes what is done, and we may consider it this way, is to

16    consider whether you might be able to get that same information

17    from the defendants who have already answered.

18              MS. LOPEZ:   Yes, your Honor.

19              THE COURT:   And then that way -- or at least the

20    beginnings of that and then, you know, we can assess the next

21    step.

22              MS. LOPEZ:   I understand and recognize clearly that I

23    won't be able to get Christine Quinn's phone records from any

24    of the other defendants, and because some of my allegations

25    pertain to communications between both of us and even who


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 40 of 50   40
      J1APLOPC

1     initiated which call, I'd eventually be asking for Christine

2     Quinn's work cell phone records.

3               THE COURT:   Okay.    But these are conversations that

4     you had with Ms. Quinn?

5               MS. LOPEZ:   Yes, on her direct cell phone to my direct

6     cell phone.

7               THE COURT:   Okay.    And nobody else was present or

8     anything else?

9               MS. LOPEZ:   There were people present when I spoke

10    with her at certain points.      There were multiple conversations,

11    your Honor, at least three.

12              THE COURT:   Okay.    But you have your own phone

13    records, right?

14              MS. LOPEZ:   Yes.

15              THE COURT:   So as for whether Ms. Quinn initiated the

16    call or you did --

17              MS. LOPEZ:   I can prove that.

18              THE COURT:   Right.    So, right?   And then you were on

19    the conversation with Ms. Quinn?      So you can make sworn

20    statements about -- you would be a witness to those

21    conversations.

22              MS. LOPEZ:   That would only pertain to my allegations

23    about harassment and not retaliation and mechanizations that I

24    had been working with DHS for a whole month before that

25    conversation.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 41 of 50   41
      J1APLOPC

1               THE COURT:   Right, but DHS, those are some of the

2     defendants?

3               MS. LOPEZ:   If I'm able to ascertain who Ms. Quinn was

4     in contact with or if, I will file this, or communicate that

5     discovery request.

6               THE COURT:   Yes, some of that may be -- some of that

7     may be --

8               MS. LOPEZ:   Available.

9               THE COURT:   -- obtainable from the defendants who have

10    already answered.

11              MS. LOPEZ:   Gotcha.

12              THE COURT:   The purpose here is just if you can get

13    it -- if you have different ways, let's get it the quickest way

14    and the easiest way first.     And then --

15              MS. LOPEZ:   Yes, your Honor.

16              THE COURT:   -- if it's not enough, then we will look

17    at other options.

18              MS. LOPEZ:   Yes, your Honor.

19              THE COURT:   Just try to get to it as simply and as

20    quickly as we can.

21              MS. LOPEZ:   Yes, your Honor.

22              MR. ROBERTS:    Your Honor, if I can be heard?

23              THE COURT:   Yes.

24              MR. ROBERTS:    I just want to alert Ms. Lopez that one

25    of the initial discovery portions that we're going to want is a


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 42 of 50   42
      J1APLOPC

1     list of all of her medical treatment treaters and HIPAA

2     releases because her medical condition is a central issue in

3     the case.

4               THE COURT:   Okay.

5               MR. ROBERTS:    And I just want to alert her of that

6     because we, at times, particularly with pro se's, have had

7     difficulty at times in obtaining HIPAA releases.

8               MS. LOPEZ:   I will address that by saying, No. 1 -- so

9     he brought it up.    I really don't mean to go on forever, but my

10    entire medical history is not any of his business.         What he

11    needs, he has.

12              It is not my position as a trans advocate, but even as

13    a pro se litigant, that the Department of Homeless Services

14    would need the entirety of someone's medical background.

15    Indeed, the ADA doesn't even require it for them to make sort

16    of reasonable accommodations.      So I'm just going to put on the

17    record there is zero resistance in transparency.

18              The entirety or the magnitude of my entire medical

19    history is irrelevant to him.      I want to also put on the record

20    that one of the original medical recommendations as for my

21    needing a single room came from the surgeon that performed my

22    sex change operation, and he has since retired.

23              He has a letter from that -- the municipal defendants

24    have a letter signed by Dr. Harold Reed indicating my need to

25    dilate.   The medical -- the letter that I handed up today gives


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 43 of 50   43
      J1APLOPC

1     them all other information and refers to that treatment, and

2     really, I just don't want to have to go back and forth with

3     this.

4               Mr. Roberts, if there is anything else you are going

5     to be requesting, because it is so sensitive and your Honor

6     already pointed out the sensitivity, I ask that you make that

7     request here open, or at least avail to it here in open court

8     so I can potentially object to it here, now, and we don't have

9     to waste anymore time.

10              THE COURT:   That's what you'll talk about first when

11    you're preparing your 26F report.

12              MS. LOPEZ:   Got it.    Okay.   Yes, your Honor.

13              THE COURT:   And then we'll talk about it again at the

14    next status conference, but this also highlights -- you're

15    making the exact same argument that the WIN and Quinn

16    defendants might make about discovery of them.        Right?   You're

17    saying, well, you already have a lot of this stuff.         You might

18    not need everything --

19              MS. LOPEZ:   Okay.

20              THE COURT:   -- or you may already have, for example,

21    some of the dilation evidence.      You have -- you know you might

22    be able to get from somebody who's currently practicing, rather

23    than having to go to the surgeon who's now retired.

24              Those are all the kinds of conversations that you will

25    be having.   You know, but one aspect of that is that the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 44 of 50     44
      J1APLOPC

1     clearest way, because and I'm not -- even in represented

2     litigation, is to get certain HIPAA releases that would be sent

3     to particular doctors or medical facilities and the like.             And

4     it would be up to the parties, if they can agree, and to the

5     Court if you can't, to see whether limits should be placed on

6     that.

7               However, in the first instance, it's a release so you

8     can get the entirety of the files from that particular provider

9     so that there's a full picture, there isn't something withheld

10    as to the treatment for that particular issue or with that

11    particular doctor.     And all of that will be under a very strict

12    confidentiality -- in this case, there will be a

13    confidentiality and protective order in place so that none of

14    that will be disclosed to the public.       Okay?   This is strictly

15    for use in this litigation.

16              MS. LOPEZ:    Yes, your Honor.

17              THE COURT:    Okay?

18              MS. LOPEZ:    Yes, your Honor.

19              THE COURT:    Anything else right now?

20              MR. GREENBERG:    No, your Honor.

21              THE COURT:    Okay.

22              MS. LOPEZ:    I'm wondering if the shutdown could

23    potentially affect the Second Circuit and if this Court has any

24    directive procedurally, as to the public, as to what --

25              THE COURT:    We're dealing the best we can.      The courts


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 45 of 50     45
      J1APLOPC

1     are deemed essential.

2               MS. LOPEZ:   Okay.

3               THE COURT:   Are deemed essential; so we will be open.

4     In what capacity we'll be open after January 18th remains to be

5     seen.   It's actually a pretty terrible situation because many,

6     many, many of the people who work in this courthouse live

7     paycheck to paycheck.     It is -- you know, being required to

8     work without pay because we're deemed essential also means that

9     people can't go out and find other work that can bring in cash

10    to pay the bills.

11              MS. LOPEZ:   I'm quite familiar with the gap economy.

12              THE COURT:   This is what we are laboring under.        The

13    situation changes day-to-day.      The judiciary runs out of money

14    on the 18th.    It's my understanding that the court security

15    officers and the marshals are already working without pay and

16    that there are probably other people in this courthouse who are

17    already working without pay.

18              MS. LOPEZ:   Isn't that awful.

19              THE COURT:   And so we should all be mindful that,

20    right now, the service aspect of public service and government

21    service is very strong in this courthouse.        Okay?

22              MS. LOPEZ:   Thank you.

23              THE COURT:   But we'll do the best we can.       I plan to

24    be here and working, whether it's with pay or without pay.

25    I'll be here.    My staff will be here.     We'll do the best we


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 46 of 50   46
      J1APLOPC

1     can.

2               MS. LOPEZ:   Thank you, your Honor.

3               THE COURT:   Yes, there's going to be -- adjustments

4     are being made day-to-day.

5               MS. LOPEZ:   Sure.    Thank you.

6               THE COURT:   Thank you for acknowledging that.

7               MS. LOPEZ:   I'll check the website from day-to-day.

8               THE COURT:   Yes, I think that's the best place for

9     information.

10              MS. LOPEZ:   Last procedural thing?

11              THE COURT:   Yes.

12              MS. LOPEZ:   May I request an order allowing me to

13    bring one electronic device when I attend status conferences?

14              THE COURT:   Yes.    For scheduling purposes, we'll --

15              MS. LOPEZ:   Thank you.    So how do I let them know?

16              THE COURT:   Mr. Light will print out the order for

17    you.

18              MS. LOPEZ:   Thank you, your Honor.

19              THE COURT:   And you can complete it.      Okay?

20              All right.   Anything else?     Oh, and I guess there's

21    the issue of the subpoenas.      Is that something we can deal with

22    at the status conference?

23              MS. LOPEZ:   It might come up in the middle, and I was

24    going to try to not bring it up, but I certainly will be

25    exercising my subpoena power.      Just to be clear why I'm doing


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 47 of 50   47
      J1APLOPC

1     it, I'm not just wielding it.      I believe the documents that I

2     have requested are germane to my argument about irreparable

3     harm, and I'll just state here openly on the record.

4               The argument that Mr. Roberts and the city is going to

5     make against not providing some of the information from the

6     criminal wing of New York City government is nonsensical

7     because it involves information that, by design, is public

8     because it will be used in a bail argument against a person.

9               So essentially, I have asked them to turn over

10    information relating to the criminal history of another person,

11    or to provide an officer that can attest to that.         They want to

12    keep his name specifically private, that's their business.

13    However, his criminal record, by design, your Honor, we have,

14    as a society, function with rap sheets because there are lots

15    of people that have access to criminal history.

16              And the municipal defendants couldn't stand up and

17    oppose a subpoena on grounds that the information is

18    confidential because, by design, the ADA I'm subpoenaing would

19    have to say under oath that she will be making a bail argument

20    within hours of this person's arrest, publicly stating this

21    information to try to maintain his incarceration.

22              So the issue of subpoenas will come up.        I really

23    would rather not have to fight with them, but it is my hope --

24    Mr. Roberts is aware of the generality of the information I'm

25    trying to get.    I wanted to lay it in front of him.       Hopefully,


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 48 of 50   48
      J1APLOPC

1     the municipal defendants and I will reach a settlement that

2     would make that moot, but if we don't, I am totally entitled,

3     under the law, to try to demonstrate irreparable harm.         If

4     there is an individual that poses that danger or another

5     government agency that holds that information, I'm entitled to

6     it for these proceedings.

7               THE COURT:   I hear you.    This should be something that

8     you should speak to Mr. Roberts about.       Generally --

9               MR. ROBERTS:    Your Honor --

10              THE COURT:   -- speaking --

11              MR. ROBERTS:    If I could be heard for just a moment?

12              THE COURT:   Okay.   I was going to say that, generally

13    speaking, subpoenas like this are premature, but go ahead,

14    Mr. Roberts.

15              MR. ROBERTS:    I have advised Ms. Lopez that I do not

16    represent the Brooklyn DA.     The Brooklyn DA receives the

17    subpoena.    The Brooklyn DA will do whatever the Brooklyn DA

18    does.

19              THE COURT:   It's their job to respond.

20              MR. ROBERTS:    I don't represent them.     If the Police

21    Department is subpoenaed, whatever they do, they generally

22    handle subpoenas served on them.      If they come to me, I'll do

23    something.    But I am not taking any position with regard to

24    these subpoenas other than they haven't been properly served.

25    They are now moot because they were for --


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 49 of 50   49
      J1APLOPC

1               MS. LOPEZ:   Absolutely.

2               MR. ROBERTS:    -- right today before Judge Caproni.

3     They've never been served.     I don't think you need to rule on

4     them, but if they're properly served, they will be addressed by

5     who ever has them.

6               MS. LOPEZ:   I didn't serve them because of our

7     subsequent conversation, and you're right.        But I do find it

8     curious, since you brought it up, that the one that you cited

9     to send to the magistrate wasn't the subpoena directed at

10    Alana, who was an agent of your agency.       You chose to point out

11    to the Court in your on-paper tantrum.

12              THE COURT:   I got both of them.

13              MS. LOPEZ:   Well --

14              THE COURT:   I got a copy of them.

15              MS. LOPEZ:   Linda Weinman.     The one I saw was a copy

16    of the subpoena sent to an ADA in Brooklyn.        He seems far more

17    concerned with that one, and that's the only --

18              THE COURT:   I have five.

19              MS. LOPEZ:   The only one I saw in an e-mail that came

20    up when I pulled it up, or at least the header, and I apologize

21    and I retract that, your Honor.

22              THE COURT:   It was five.

23              MS. LOPEZ:   Five was the number that I --

24              THE COURT:   I have all five.

25              MS. LOPEZ:   Thank you, your Honor.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-03014-MKV-OTW Document 132 Filed 02/08/19 Page 50 of 50   50
      J1APLOPC

1               THE COURT:    All right.   Anything else?

2               MR. ROBERTS:    No, your Honor.

3               THE COURT:    Okay.   This matter is adjourned.     We'll

4     see you in February, in two weeks.       Thank you very much, and as

5     I said at the beginning, defendants to order the transcript.

6     Share the costs, provide a copy to Ms. Lopez.        Thank you.

7               (Adjourned)

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
